 
Exhibit 10.37.b
 


[ctlogo.gif]




 
The undersigned agree this 31st day of December, 2008 that to the extent the
undersigned agree to extend or renew the employment agreement between us
dated August 4, 2006 beyond December 31, 2008, such agreement shall be amended
effective January 1, 2009 in the same manner (to the extent applicable) that
changes are reflected in redlining and strike-out on the form of amended and
restated employment agreement (with Stephen Plavin) that is attached hereto as
Exhibit A. In the first quarter of 2009, we shall decide whether to extend or
renew the employment agreement and if so extended or renewed we shall execute an
amended and restated employment agreement in order to clarify all of the
forgoing changes being made by this letter agreement.




  CT INVESTMENT MANAGEMENT CO., LLC          
 
By:
/s/ John R. Klopp     Name:  John R. Klopp     Title: 
Chief Executive Officer
         

 

  CAPITAL TRUST INC.          
 
By:
/s/ John R. Klopp     Name: 
John R. Klopp
    Title: 
Chief Executive Officer
         

 
 
 
/s/ Thomas Ruffing       Thomas Ruffing          

 




410 Park Avenue • 14th Floor New York, New York 10022 • 212.655.0220 • Fax
212.655.0044 • NYSE Symbol: CT